DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 20—32 are cancelled. 
Claims 1 - 19 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
wherein for two components in a specific direction of the plurality of diffusion gradients there is at most one component whose energy exceeds a first threshold, the two components being respectively applied in any two successive scans of the plurality of scans, the specific direction being one of a readout direction, a phase encoding direction, or a slice-selection direction, the first threshold being less than energy of one of the plurality of diffusion gradients, the energy of the one of the plurality of diffusion gradients relating to a duration and strength with of the one of the plurality of diffusion gradients.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 9, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 10, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“obtaining one or more scan parameters, wherein the one or more scan parameters includes information of a plurality of diffusion gradients; and


causing, based on the one or more scan parameters, the imaging device to perform a plurality of scans by applying the plurality of diffusion gradients to one or more slices of the object, wherein directions of two of the plurality of diffusion gradients that are respectively applied in two successive scans of the plurality of scans are different”.

in combination with the rest of the limitations of the claim. 
d. With respect to claim 11, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein for two components in a specific direction of the plurality of diffusion gradients there is at most one component whose energy exceeds a first threshold, the two components being respectively applied in any two successive scans of the plurality of scans, the specific direction being one of a readout direction, a phase-encoding direction, or a slice-selection direction, the first threshold being less than energy of one of the plurality of diffusion gradients, the energy of the one of the plurality of diffusion gradients relating to a duration and strength of the one of the plurality of diffusion gradients”.

in combination with the rest of the limitations of the claim. 
e. With respect to claims 12 - 19, the claims have been found allowable due to their dependencies on claim 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852